People v Hill (2016 NY Slip Op 03675)





People v Hill


2016 NY Slip Op 03675


Decided on May 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 10, 2016

Friedman, J.P., Acosta, Moskowitz, Kapnick, Gesmer, JJ.


3850/11 -615/13 -335/13 1113B 3890/13 1113A 1113 1112

[*1] The People of the State of New York, Respondent,
vDesean Hill, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Barbara Zolot of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Eric C. Washer of counsel), respondent.

Judgment, Supreme Court, Bronx County (Troy K. Webber, J.), rendered January 24, 2014, as amended August 5, 2014, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second felony offender, to a term of 7 years, with 5 years' postrelease supervision, and judgments, same court (Steven L. Barrett, J.), rendered April 9, 2014, convicting him, upon his pleas of guilty, of burglary in the second degree, promoting prostitution in the second degree, and assault in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 6 years, with 5 years' postrelease supervision, consecutive to the sentence on the robbery conviction, unanimously affirmed.
On separate dates, defendant pleaded guilty to two felonies that carried terms of postrelease supervision. Although the prison terms for these felonies run consecutively, the PRS terms merge into a single term of five years by operation of law (see Penal Law § 70.45[5][c]). Therefore, since it is undisputed that, as to one of these pleas, defendant was properly warned that his sentence would include a five-year PRS term, defendant was not prejudiced by the lack of a warning, at the time of the first plea, that such a term would be part of his sentence in the event that he violated his plea agreement. Thus, defendant was never subject to PRS solely as a consequence of the plea that lacked the warning required by People v Catu (4 NY3d 242 [2005]), and there is now no reason to vacate the plea (cf. People v Ferrell, 76 AD3d 938 [1st Dept 2010], lv denied 15 NY3d 952 [2010] [defendant pleading guilty to murder and other crimes not prejudiced by lack of information about additional sentences that merged into life term]).
Although we find that defendant did not make a valid waiver of his right to appeal, we perceive no basis for any reduction of sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 10, 2016
CLERK